Citation Nr: 0824543	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  95-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for chronic fatigue, to 
include as a manifestation of an undiagnosed illness.

2. Entitlement to service connection for memory loss, to 
include as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968 and from September 1990 to April 1991 in the Persian 
Gulf.  He also had a period of active duty for training from 
June 5, 1991 to July 31, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In May 1999, August 2003, 
and June 2005, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it again returns to the Board for appellate review. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran contends that he suffers from chronic fatigue due 
to an undiagnosed illness.  Although cognizant of the further 
delay caused by yet another remand in this case, the Board 
finds that such is necessary to ensure an equitable 
disposition of the claim.

Specifically, the Board observes that the September 2007 VA 
examiner attributed the veteran's chronic fatigue and/or 
sleep difficulty to depression, anxiety, and PTSD, all of 
which are interfering with his sleep.  The basis for this 
finding was VA treatment records dated from April 2007 to 
July 2007.  These records are not associated with the claims 
file.  The Board may presume that the VA examiner reviewed 
these records through the VA medical computerized record 
system and accurately reported the findings.  See United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) 
("[t]here is a presumption of regularity under which it is 
presumed that government officials 'have properly discharged 
their official duties'"); see also Ashley v. Derwinski, 2 
Vet. App. 307 (1992) (applying the presumption to the duties 
of the Board); Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption to procedures at the RO).  However, 
as the question of whether the veteran's chronic fatigue is 
due to a diagnosed illness, such as a psychiatric disorder, 
is at the core of the claim, the Board determines that a 
remand is required to associate these additional VA treatment 
records with the claims file, so they may be personally 
reviewed by VA adjudicators prior to further action on this 
claim.

The Board notes that the September 2007 VA examination report 
indicates that the veteran is experiencing symptoms of PTSD 
due to a personal assault in which he received a serious head 
injury, presumably the assault that occurred in July 1991.  
Thus, the Board determines that this evidence raises an 
informal claim for service connection for PTSD.

Moreover, the Board notes that the United States Court of 
Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As 
discussed above, the record has raised an informal claim for 
service connection for PTSD and reflects that the veteran has 
chronic fatigue due to sleep difficulty due to PTSD symptoms.  
Hence, the issue of service connection for chronic fatigue, 
as secondary to PTSD, has also been raised.  As the outcome 
of the veteran's chronic fatigue claim is impacted by whether 
or not service connection is granted for PTSD, the claim for 
service connection for PTSD is now considered to be 
inextricably intertwined with the service connection claim on 
appeal.  Consequently, the claim of entitlement to service 
connection for PTSD must also be remanded to the AOJ as 
required by Harris.   

Further, the Board observes that, multiple VA examination 
reports prior to the September 2007 examination report 
reflect that the veteran's chronic fatigue was not due to a 
psychiatric disorder, and psychiatric examinations indicated 
that there was no psychiatric disorder present.  Thus, the 
Board is unclear as to whether the veteran's chronic fatigue 
prior to the first documentation of a psychiatric disorder in 
2007 was a result of sleep difficulty due to a psychiatric 
disorder.  Thus, a VA examination is necessary to ascertain 
the date of onset of the veteran's PTSD symptoms, if 
determinable, especially as it relates to the onset of his 
chronic fatigue. 

Finally, the Board observes that the veteran's claim for 
service connection for memory loss, due to undiagnosed 
illness, was denied in a May 2002 rating decision.  
Thereafter, in June 2002, the veteran filed a Notice of 
Disagreement (NOD) with that decision.  However, a statement 
of the case (SOC) was not issued in response.  Accordingly, 
this claim must be remanded to the RO for issuance of an SOC, 
as required by Manlincon v. West, 12 Vet App 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated 
from January 2007 to the present and 
associate them with the claims file.

2.  Schedule the veteran for a VA 
examination to determine the existence 
and etiology of the veteran's chronic 
fatigue.  The claims file should be made 
available for review of pertinent 
documents therein, and the examination 
report should reflect that such review 
occurred.  

The examiner should specifically address 
the following: 

a.  Is it at least as likely as not (50% 
probability or greater) that the 
veteran's claimed chronic fatigue is due 
to a psychiatric disorder, to include 
PTSD? 

b.  If the answer to (a) is negative, is 
it at least as likely as not (50% 
probability or greater) that the 
veteran's claimed chronic fatigue is the 
result of another diagnosed disorder? 

c.  If the answer to (b) is also 
negative, is it at least as likely as not 
(50% probability or greater) that the 
veteran's claimed chronic fatigue is the 
result of an undiagnosed illness 

If the examiner determines that the 
veteran's chronic fatigue is the result 
of a diagnosed illness, psychiatric or 
otherwise, the examiner should also 
state, if possible, the approximate date 
of onset of the veteran's diagnosed 
disorder causing the chronic fatigue in 
relationship to the date of onset of the 
claimed chronic fatigue.  

If the examiner finds that the diagnosed 
illness causing chronic fatigue currently 
had its onset after the onset of chronic 
fatigue, the examiner should address 
questions (a), (b), and (c), above with 
regard to the etiology of the veteran's 
claimed chronic fatigue, prior to the 
onset of that diagnosed illness.

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation or aggravation as it is to find 
against it.

A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim for chronic 
fatigue should be readjudicated, to 
include all evidence received since the 
November 2007 supplemental SOC.  The 
veteran and his representative should 
then be issued another supplemental SOC.  
An appropriate period of time should be 
allowed for response.

5.  Develop and adjudicate the veteran's 
claim for service connection for PTSD.

6.  Issue an SOC in response to the 
veteran's June 2002 NOD with regard to 
his claim of entitlement to service 
connection for memory loss, to include as 
due to undiagnosed illness.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

